UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811- 07168) Hennessy Funds Trust (Exact name of registrant as specified in charter) 7250 Redwood Blvd., Suite 200 Novato, CA 94945 (Address of principal executive offices) (Zip code) Neil J. Hennessy Hennessy Advisors, Inc. 7250 Redwood Blvd., Suite 200 Novato, CA 94945 (Name and address of agent for service) 800-966-4354 Registrant's telephone number, including area code Date of fiscal year end: October 31, 2011 Date of reporting period:January 31, 2011 Item 1. Schedule of Investments. Hennessy Cornerstone Growth Fund, Series II Schedule of Investments January 31, 2011 (Unaudited) Number of % of Shares Value Net Assets COMMON STOCKS - 96.99% Consumer Discretionary - 21.06% Brown Shoe Inc. 1.27% Crocs, Inc.(a) 2.39% Libbey, Inc.(a) 1.88% Lifetime Brands, Inc.(a) 1.27% Media General, Inc.(a) 0.77% Select Comfort Corp.(a) 1.79% Sinclair Broadcast Group Inc. 2.20% Skechers USA, Inc.(a) 0.86% TRW Automotive Holdings Corp.(a) 3.25% Ulta Salon Cosmetics & Fragrance, Inc.(a) 2.47% Valassis Communications, Inc.(a) 1.45% Whirlpool Corp. 1.46% 21.06% Energy - 2.37% Callon Petroleum Co. (a) 2.37% Financials - 8.20% American International Group, Inc.(a) 1.82% Banco Macro SA - ADR (b) 2.48% Cardtronics, Inc.(a) 2.25% Zions Bancorporation 1.65% 8.20% Health Care - 6.47% Hill-Rom Holdings, Inc. 2.16% SXC Health Solutions Corp.(a)(b) 2.17% Universal American Corp. 2.14% 6.47% Industrials - 39.90% Air Transport Services Group Inc. (a) 2.35% Alamo Group, Inc. 1.92% Alaska Air Group, Inc.(a) 2.08% ArvinMeritor, Inc.(a) 2.43% Cascade Corp. 2.00% Commercial Vehicle Group, Inc.(a) 2.30% Consolidated Graphics, Inc.(a) 1.80% Esterline Technologies Corp.(a) 2.33% Gardner Denver, Inc. 2.47% Interface, Inc. 2.23% Macquarie Infrastructure Co. LLC (a) 2.53% NACCO Industries, Inc. 1.72% Owens Corning (a) 1.73% Pacer International Inc. (a) 1.45% Standex International Corp. 2.08% Tennant Co. 1.94% Trimas Corp.(a) 2.71% US Airways Group, Inc.(a) 1.81% United Continental Holdings, Inc.(a) 2.02% 39.90% Information Technology - 8.99% Lionbridge Technologies, Inc.(a) 1.27% Loral Space & Communications Inc. (a) 2.97% Power One Inc. (a) 2.40% Ultra Clean Holdings, Inc.(a) 2.35% 8.99% Materials - 6.08% Clearwater Paper Corp.(a) 2.23% Neenah Paper, Inc. 1.65% Quaker Chemical Corp. 2.20% 6.08% Telecommunication Services - 3.92% IDT Corp. 3.92% TOTAL COMMON STOCKS (Cost $27,461,171) 96.99% WARRANTS - 0.00% American International Group, Inc. Expiration: January, 2021, Exercise Price: $45.000(a) 1 0.00% TOTAL WARRANTS (Cost $1) $1 0.00% Principal % of SHORT-TERM INVESTMENTS - 3.24% Amount Value Net Assets Demand Notes # - 3.24% American Family Financial Services, 0.10% 3.24% Total Demand Notes (Cost $1,137,001) 3.24% TOTAL SHORT-TERM INVESTMENTS (Cost $1,137,001) 3.24% Total Investments (Cost 28,598,173) - 100.23% 100.23% Liabilities in Excess of Other Assets - (0.23)% (0.23)% TOTAL NET ASSETS - 100.00% 100.00% Footnotes Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Foreign issued security. # Variable rate demand notes are considered short-term obligations and are payable on demand. Interest rates change periodically on specified dates. Interest rates listed are as of January 31, 2011. The cost basis of investments for federal income tax purposes at January 31, 2011 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation $ * Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Summary of Fair Value Exposure at January 31, 2011 The fund has adopted authoritative fair valuation accounting standards which establish an an authoritative definition of fair value and set out a heirarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. Securities which are traded on a national or recognized stock exchange are valued at the last sale price on the securities exchange on which such securities are primarily traded.Exchange-traded securities for which there were no transactions that day and debt securities are valued at the most recent bid prices. Instruments with a remaining maturity of 60 days or less are valued on an amortized cost basis. When a price for an underlying security is not readily available or if a significant event has occurred that indicates the closing price of a security no longer represents the true value of that security, fair value pricing procedures have been adopted by the Board of Directors of the Funds. Fair value pricing determinations are made in good faith in accordance with these procedures. There are numerous criteria that will be given consideration in determining a fair value of a security. Some of these criteria are: trading volume of security and markets, value of other like securities and news events with direct bearing to security or market. Fair value pricing results in an estimated price that reasonably reflects the current market conditions in order to rate the portfolio holdings such that shareholder transactions receive a fair net asset value. The Fund has performed an analysis of all existing investments to determine the significance and character of all inputs to their fair value determination. Level 1 - Quoted unadjusted prices for identical instruments in active markets to which the Fund has access at the date of measurement. Level 2 - Quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; and model-derived valuations in which all significant inputs and significant value drivers are observable in active markets. Level 2 inputs are those in markets for which there are few transactions, the prices are not current, the prices are fair value adjusted due to post market close subsequent events (foreign markets), little public information exists or instances where prices vary substantially over time or among brokered market makers. Level 3 - Model derived valuations in which one or more significant inputs or significant value drivers are unobservable.Unobservable inputs are those inputs that reflect the Fund's own assumptions that market participants would use to price the asset or liability based on the best available information. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the fund's net assets as of January 31, 2011: Common Stock Level 1 Level 2 Level 3 Total Consumer Discretionary $ $ - $ - $ Energy - - Financials - - Health Care - - Industrials - - Information Technology - - Materials - - Telecommunication Services - - Total Common Stock $ $ - $ - $ Warrants $ 1 $ - $ - $ 1 Short-Term Investments $ - $ $ - $ Total Investments in Securities $ $ $ - $ Transfers between levels are recognized at the end of the reporting period. During the period ended January 31, 2011, the Fund recognized no significant transfers between levels. Hennessy Cornerstone Large Growth Fund Schedule of Investments January 31, 2011 (Unaudited) Number of % of Shares Value Net Assets COMMON STOCKS - 96.47% Consumer Discretionary - 26.43% Apollo Group, Inc. (a) $ 1.18% Autozone, Inc. (a) 2.48% Best Buy Co., Inc. 1.29% DIRECTV (a) 2.09% Dish Network Corp. (a) 1.70% Dollar Tree, Inc. (a) 2.19% Family Dollar Stores, Inc. 1.92% The Gap Inc. 1.36% Liberty Global, Inc. (a) 2.62% Mattel, Inc. 1.80% The McGraw-Hill Companies, Inc. 2.05% Ross Stores, Inc. 2.02% TJX Companies, Inc. 1.79% Yum Brands, Inc. 1.94% 26.43% Consumer Staples - 18.17% Altria Group, Inc. 1.99% Campbell Soup Co. 1.72% Clorox Co. 1.75% General Mills, Inc. 1.77% H.J. Heinz Co. 1.85% Kellogg Co. 1.70% Kimberly - Clark Corp. 1.89% Lorillard, Inc. 1.72% Philip Morris International, Inc. 2.09% Sysco Corp. 1.69% 18.17% Energy - 3.53% Consol Energy, Inc. 2.03% Diamond Offshore Drilling 1.50% 3.53% Financials - 2.10% Moody's Corp. 2.10% Health Care - 19.90% Baxter International, Inc. 1.81% Becton, Dickinson & Co. 1.94% Bristol-Myers Squibb Co. 1.84% Cardinal Health, Inc. 2.06% CIGNA Corp. 2.30% Eli Lilly & Co. 1.77% Forest Laboratories, Inc. (a) 2.11% Humana, Inc. (a) 2.36% Johnson & Johnson 1.65% Laboratory Corp. of America Holdings (a) 2.06% 19.90% Industrials - 12.14% Flowserve Corp. 1.92% Fluor Corp. 2.34% Honeywell International, Inc. 2.11% Joy Global, Inc. 2.56% Lockheed Martin Corp. 1.67% Raytheon Co. 1.54% 12.14% Information Technology - 5.26% International Business Machines Corp. 2.22% SAIC, Inc. (a) 1.63% Western Digital Corp. (a) 1.41% 5.26% Materials - 8.94% Crown Holdings, Inc. (a) 2.19% FMC Corp. 2.12% Freeport-McMoRan Copper & Gold, Inc. 2.53% Lubrizol Corp. 2.10% 8.94% TOTAL COMMON STOCKS (Cost $65,740,257) $ 96.47% Number of % of Shares Value Net Assets SHORT-TERM INVESTMENTS - 3.61% Money Market Funds - 3.61% Fidelity Government Portfolio - Institutional Class 0.04% (b) $ 3.61% TOTAL SHORT-TERM INVESTMENTS (Cost $2,919,468) $ 3.61% Total Investments(Cost $68,659,725) - 100.08% $ 100.08% Liabilities in Excess of Other Assets - (0.08)% (0.08)% TOTAL NET ASSETS - 100.00% $ 100.00% Footnotes Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) The rate listed is the fund's 7-day yield as of January 31, 2011. The cost basis of investments for federal income tax purposes at January 31, 2011 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation $ * Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Summary of Fair Value Exposure at January 31, 2011 The Fund has adopted authoritative fair valuation accounting standards which establish an an authoritative definition of fair value and set out a heirarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. Securities which are traded on a national or recognized stock exchange are valued at the last sale price on the securities exchange on which such securities are primarily traded.Exchange-traded securities for which there were no transactions that day and debt securities are valued at the most recent bid prices. Instruments with a remaining maturity of 60 days or less are valued on an amortized cost basis. When a price for an underlying security is not readily available or if a significant event has occurred that indicates the closing price of a security no longer represents the true value of that security, fair value pricing procedures have been adopted by the Board of Directors of the Funds. Fair value pricing determinations are made in good faith in accordance with these procedures. There are numerous criteria that will be given consideration in determining a fair value of a security. Some of these criteria are: trading volume of security and markets, value of other like securities and news events with direct bearing to security or market. Fair value pricing results in an estimated price that reasonably reflects the current market conditions in order to rate the portfolio holdings such that shareholder transactions receive a fair net asset value. The Fund has performed an analysis of all existing investments to determine the significance and character of all inputs to their fair value determination. Level 1 - Quoted unadjusted prices for identical instruments in active markets to which the Fund has access at the date of measurement. Level 2 - Quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; and model-derived valuations in which all significant inputs and significant value drivers are observable in active markets. Level 2 inputs are those in markets for which there are few transactions, the prices are not current, little public information exists or instances where prices vary substantially over time or among brokered market makers. Level 3 - Model derived valuations in which one or more significant inputs or significant value drivers are unobservable.Unobservable inputs are those inputs that reflect the Fund's own assumptions that market participants would use to price the asset or liability based on the best available information. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the fund's net assets as of January 31, 2011: Common Stock Level 1 Level 2 Level 3 Total Consumer Discretionary $ $ - $ - $ Consumer Staples - - Energy - - Financials - - Health Care - - Industrials - - Information Technology - - Materials - - Total Common Stock $ $ - $ - $ Short-Term Investments $ $ - $ - $ Total Investments in Securities $ $ - $ - $ Transfers between levels are recognized at the end of the reporting period. During the period ended January 31, 2011, the Fund recognized no significant transfers between levels. Hennessy Select Large Value Fund Schedule of Investments January 31, 2011 (Unaudited) Number of % of Shares Value Net Assets COMMON STOCKS - 99.77% Consumer Discretionary - 7.52% Carnival Corp. (b) $ 0.69% CBS Corp. 1.28% General Motors Co. (a) 0.46% Macys, Inc. 1.09% Stanley Black & Decker, Inc. 0.83% The Walt Disney Co. 2.24% Wyndham Worldwide Corp. 0.93% 7.52% Consumer Staples - 9.30% Church & Dwight Co., Inc. 1.16% Coca-Cola Co. 1.61% Kraft Foods, Inc. - Class A 0.67% Kroger Co. 0.91% PepsiCo, Inc. 2.19% Philip Morris International, Inc. 1.47% Wal-Mart Stores, Inc. 1.29% 9.30% Energy - 12.45% Chevron Corp. 4.35% Devon Energy Corp. 2.14% Exxon Mobil Corp. 0.92% Marathon Oil Corp. 1.34% National Oilwell Varco, Inc. 2.11% QEP Resources, Inc. 1.59% 12.45% Financials - 25.51% American Express Co. 0.10% Bank of America Corp. 1.53% Berkshire Hathaway Inc. - Class B (a) 1.93% Boston Properties, Inc. 1.30% Capital One Financial Corp. 1.26% Citigroup, Inc. (a) 1.70% Digital Realty Trust, Inc. 0.59% Fifth Third Bancorp 1.52% Huntington Bancshares, Inc. 1.37% J.P. Morgan Chase & Co. 3.56% MetLife, Inc. 1.15% Prudential Financial, Inc. 1.21% Simon Property Group, Inc. 1.52% The Goldman Sachs Group, Inc. 2.60% The Progressive Corp. 1.01% Wells Fargo & Co. 3.16% 25.51% Health Care - 12.90% Abbott Laboratories 0.60% Amgen, Inc. (a) 1.56% Life Technologies Corp. (a) 2.06% McKesson Corp. 1.67% Merck & Co., Inc. 0.85% Pfizer, Inc. 1.93% St Jude Medical, Inc. (a) 0.79% UnitedHealth Group, Inc. 1.71% Watson Pharmaceuticals, Inc. (a) 1.73% 12.90% Industrials - 9.99% Cummins, Inc. 0.71% Deere & Co. 0.67% Eaton Corp. 1.18% General Electric Co. 2.39% Honeywell International, Inc. 1.06% Owens Corning, Inc. (a) 0.76% Raytheon Co. 0.74% Union Pacific Corp. 1.92% United Rentals, Inc. (a) 0.56% 9.99% Information Technology - 7.96% Accenture PLC - Class A (b) 1.71% eBay, Inc. (a) 0.99% MasterCard, Inc. 0.93% Microsoft Corp. 2.12% Oracle Corp. 1.29% Texas Instruments, Inc. 0.92% 7.96% Materials - 2.98% Eastman Chemical Co. 1.35% International Paper Co. 1.63% 2.98% Telecommunication Services - 5.00% AT&T, Inc. 1.54% Qwest Communications International, Inc. 1.10% Verizon Communications, Inc. 2.36% 5.00% Utilities - 6.16% American Elecric Power, Inc. 1.57% Exelon Corp. 1.33% Sempra Energy 1.59% Xcel Energy, Inc. 1.67% 6.16% TOTAL COMMON STOCKS (Cost $116,800,448) $ 99.77% Number of % of Shares Value Net Assets SHORT-TERM INVESTMENTS - 0.24% Money Market Funds - 0.24% Fidelity Government Portfolio - Institutional Class 0.04% (c) $ 0.24% TOTAL SHORT-TERM INVESTMENTS (Cost $340,233) $ 0.24% Total Investments(Cost $117,140,681) - 100.01% $ 100.01% Liabilities in Excess of Other Assets - (0.01)% (0.01)% TOTAL NET ASSETS - 100.00% $ 100.00% Footnotes Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Foreign issued security. (c) The rate listed is the fund's 7-day yield as of January 31, 2011. The cost basis of investments for federal income tax purposes at January 31, 2011 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation $ * Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Summary of Fair Value Exposure at January 31, 2011 The Fund has adopted authoritative fair valuation accounting standards which establish an an authoritative definition of fair value and set out a heirarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. Securities which are traded on a national or recognized stock exchange are valued at the last sale price on the securities exchange on which such securities are primarily traded.Exchange-traded securities for which there were no transactions that day and debt securities are valued at the most recent bid prices. Instruments with a remaining maturity of 60 days or less are valued on an amortized cost basis. When a price for an underlying security is not readily available or if a significant event has occurred that indicates the closing price of a security no longer represents the true value of that security, fair value pricing procedures have been adopted by the Board of Directors of the Funds. Fair value pricing determinations are made in good faith in accordance with these procedures. There are numerous criteria that will be given consideration in determining a fair value of a security. Some of these criteria are: trading volume of security and markets, value of other like securities and news events with direct bearing to security or market. Fair value pricing results in an estimated price that reasonably reflects the current market conditions in order to rate the portfolio holdings such that shareholder transactions receive a fair net asset value. The Fund has performed an analysis of all existing investments to determine the significance and character of all inputs to their fair value determination. Level 1 - Quoted unadjusted prices for identical instruments in active markets to which the Fund has access at the date of measurement. Level 2 - Quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; and model-derived valuations in which all significant inputs and significant value drivers are observable in active markets. Level 2 inputs are those in markets for which there are few transactions, the prices are not current, little public information exists or instances where prices vary substantially over time or among brokered market makers. Level 3 - Model derived valuations in which one or more significant inputs or significant value drivers are unobservable.Unobservable inputs are those inputs that reflect the Fund's own assumptions that market participants would use to price the asset or liability based on the best available information. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the fund's net assets as of January 31, 2011: Common Stock Level 1 Level 2 Level 3 Total Consumer Discretionary $ $ - $ - $ Consumer Staples - - Energy - - Financials - - Health Care - - Industrials - - Information Technology - - Materials - - Telecommunication Services - - Utilities - - Total Common Stock $ 139,020,306 $ - $ - $ 139,020,306 Short-Term Investments $ $ - $ - $ Total Investments in Securities $ 139,360,539 $ - $ - $ 139,360,539 Transfers between levels are recognized at the end of the reporting period. During the period ended January 31, 2011, the Fund recognized no significant transfers between levels. Item 2. Controls and Procedures. (a) The Registrant’s President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Hennessy Funds Trust By (Signature and Title) /s/ Neil J. Hennessy Neil J. Hennessy, Chief Executive Officer Date3/31/11 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)*/s/ Neil J. Hennessy Neil J. Hennessy, Chief Executive Officer Date 3/31/11 By (Signature and Title)*/s/ Teresa M. Nilsen Teresa M. Nilsen Treasurer (Principal Executive Officer) Date 3/31/11
